DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 07/25/2022. Claim(s) 9, 11-16 have been amended. Claim(s) 17-22 have been canceled without prejudice or disclaimer. Claim 1-16, 23-28 are currently pending examination, in which claim 1-8, 23-28 have been withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed amendment(s) to claims on 07/25/2022 to remedy the rejection(s). 

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. An updated analysis is detailed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2006/0246947 A1) and further in view of Ko Young Koan (KR 20140138439 A).  
Re Claim 9, 13-15, Fujii teaches a method of exposing a received message, which is performed by a message application program executed by a user terminal, comprising: 
identifying an access network environment of the user terminal; (Fujii; FIG. 1; Background, Summary; The identification of a network connected to a user device.) 
receiving a message; (Fujii; FIG. 1-7; ¶ [0076]-[0112]; The receiving of messages.) 
inquiring an exposure rule comprising a user-oriented optimal exposure time; and (Fujii; FIG. 1-7; ¶ [0076]-[0112]; A expiration time (exposure rule) associated with the message.) 
wherein: the receiving a message is performed only in an allowed network environment; and (Fujii; FIG. 1; Background, Summary; The messages are displayed in the permitted network.) 
Fujii does not explicitly suggest displaying the message, if a current time is the user-oriented optimal exposure time, the user-oriented optimal exposure time is a predetermined time period elapsed after the message has been received.
However, in analogous art, Ko Young Koan displaying the message, if a current time is the user-oriented optimal exposure time, (Ko Young Koan; FIG. 1-7; Page(s) 7-9; Displaying the message during the current time.)
the user-oriented optimal exposure time is a predetermined time period elapsed after the message has been received. (Ko Young Koan; FIG. 1; Page(s) 2-3, 6-7; A predetermined time period.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii in view of Ko Young Koan to display messages for the reasons of creating a system that display messages according to exposure times. (Ko Young Koan Abstract) 

Claim(s) 10-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2006/0246947 A1), in view of Ko Young Koan (KR 20140138439 A) and further in view of Lee Sang Dall (KR 20140109781A). 
Re Claim 110, Fujii-Ko Young Koan discloses the method of claim 9, yet does not explicitly suggest further comprising: 2tracking a state change of the user terminal after the message is displayed.  
However, in analogous art, Lee Sang Dall teaches further comprising: 
2tracking a state change of the user terminal after the message is displayed. (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details monitoring a user device state once a message is displayed.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii-Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 

Re Claim 111, Fujii-Ko Young Koan-Lee Sang Dall discloses the method of claim 10, further comprising: 
2calculating a new optimum time by analyzing the tracked state change of the user terminal; and (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details new intervals for exposure based on device information.)  77
changing the user-oriented optimal exposure time to the new optimum time.  (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that detail changing exposure times.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii-Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 

Re Claim 12, Fujii-Ko Young Koan-Lee Sang Dall discloses the method of claim 11, wherein calculating a new user- oriented optimum exposure is performed by analyzing the tracked state change of the user terminal and extracting a displayed time point at which the message is displayed after the message is received and a confirmed time point at which at least a part of the message is confirmed by a user to calculate the new optimal time by using the displayed time point and the confirmed time point. (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details new intervals for exposure based on device information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii-Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 78

Re Claim 16, Fujii-Ko Young Koan-Lee Sang Dall discloses the method of claim 15, wherein displaying the message comprises:
detecting a current state of the user terminal; and (Lee Sang Dall; FIG. 1; Page(s) 2-6, 10-12; The embodiment(s) detail comparable methodology that details monitoring a user device state once a message is displayed.)
3 displaying the message on a screen of a display unit when the detected current state satisfies [[a]]the status condition included in the exposure rule. (Lee Sang Dall; FIG. 1; Page(s) 2-8, 13-14; The embodiment(s) detail comparable methodology that detects a device condition and display a message.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii-Ko Young Koan in view of Lee Sang Dall to track device statuses for the reasons of adjusting exposing time and intervals. (Lee Sang Dall Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443